DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's submission filed on July 13, 2022 has been entered.  All arguments have been fully considered.  Claims 1-8, 11-13 and 16 are currently pending. Claims 1-7 are withdrawn.  Claims 9-10 and 14-15 are cancelled.  Claim 16 is new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection(s) Maintained
Claims 8 and 11-13, and new claim 16, are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al., (US 2011/0029249, previously cited) (“Beaty”), in view of Shi et al., (WO 2014/039498; IDS 5/26/2020), as evidenced by BD BACTEC Myco/F Lytic Culture Vials (Product Information, retrieved from the Internet; previously cited) (“BD BACTEC”).
The rejection has been updated in view of Applicant’s amendment submitted July 13, 2022.
	Regarding claim 8, Beaty is directed to methods for rapid detection of microorganisms in blood (paragraph [0002]) employing a container (i.e. consumable with a reservoir) for culturing blood that can hold a volume of blood ranging from 1-40 ml, more specifically 2-10 ml, wherein the blood is delivered directly to the container comprising a nutritional broth (i.e. a predetermined volume of culture media) (Abstract; claims 24 and 25; paragraphs [0032]-[0033] and [0038]).  
	Thus, Beaty teaches providing a consumable with a reservoir having a predetermined volume of culture media disposed therein, thus meeting the limitation of claim 8.
	As to the limitation directed at “the reservoir having a volume that does not exceed about 40 ml”, it is noted that Beaty, at paragraph [0038], further teaches the vessel for holding the blood (i.e. reservoir) refers to any container that can hold a blood culture.  Beaty specifically refers to containers disclosed in U.S. Pat. No. 6,432,697 (i.e. Tice et al.). Tice teaches the containers can be a variety of sizes (col. 3, lines 63-64) and have a capacity of about 12 ml (co. 4, lines 5-7).  Thus, the containers of Beaty encompass those having a volume of about 12 ml, thus meeting the limitation of claim 8.
Further regarding claim 8 and the limitation that the predetermined volume of culture media is selected so that, when a volume of blood is inoculated into the consumable, a ratio of blood volume to culture volume in the range of about 1:1 will result, it is noted that although Beaty’s disclosure at paragraph [0033] teaches the blood drawn and added to the nutritional broth can include 10 milliliters per vessel and Beaty (paragraph [0014]) discloses the blood culture (including 10 ml of blood) is between 1 and 99 percent of the volume of the culture, Beaty’s disclosure does not specifically disclose the ratio of blood volume to culture media volume is 1:1.  However, Shi is also directed to methods for detecting the presence of microorganisms in a fluid sample, e.g. blood (Abstract and paragraph [0005]) and specifically teaches combining equal parts (1:1 ratio) of blood volume and culture growth media (Example 1, paragraph [0089]). Shi’s Example 1 teaches the time to detection (9 hours) was faster when using the less diluted blood volume (i.e. 1:1 ratio) as compared to when using standard media volumes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blood volume portion that is equal to the portion of culture media volume, i.e. ratio of 1:1.
The person of ordinary skill in the art would have been motivated to modify the detection method of Beaty to provide a ratio of blood volume to culture media volume in the range of 1:1, as taught by Shi, for the predictable result of successfully detecting the presence of microbes in the blood sample in less time than when using standard blood volume to culture media ratios, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Beaty and Shi because each of these teachings are directed at culturing blood samples for the rapid and reliable detection of microorganisms.
As to the limitation that the ratio of the volume of blood to the volume of culture media is about 1:1 in an entire volume of the inoculated culture media in the consumable, it is noted that Shi teaches mixing the 4 ml of blood and 4 ml of culture medium prior to centrifugation and growth (paragraphs [0091] and [0092]). The mixing of the blood and culture medium provides the 1:1 ratio in the entire volume of the consumable. Shi does not teach any further steps that would separate the mixed sample into a culture medium fraction and a whole blood fraction, thus it is considered the 1:1 ratio is maintained in the inoculated sample.	
Further regarding claim 8 and the limitation “…detecting a signal from a sensor disposed in the incubated inoculated consumable, wherein the sensor is capable of detecting a change in the incubated inoculated consumable that occurs as a result of microbial growth therein…”, it is noted that Beaty’s disclosure at paragraphs [0031]-[0038] does not specifically disclose the blood culture container has a sensor disposed therein.  However, Beaty’s Fig. 2 illustrates the culture container comprising a CO2 sensor (i.e. detecting a signal from a sensor disposed in the incubated inoculated consumable), and Beaty (paragraph [0002]) teaches the blood cultures are recognized as positive for microbial growth based on CO2 production (change in the CO2 concentration in the consumable) that is detected by the fluorescent CO2 sensor (i.e. sensor is capable of detecting a change in the incubated inoculated consumable that occurs as a result of microbial growth therein).  Thus, Beaty does render obvious the inclusion of a sensor that detects a change in the CO2 levels of the consumable as a result of microbial growth within the consumable, that is, Beaty teaches the limitation required by claim 8 and as this limitation is found in one reference it is held that inclusion of a sensor that detects a change in the CO2 levels of the consumable as a result of microbial growth within the consumable, is within the scope of the teachings of Beaty, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include a sensor that detects a change in the CO2 levels of the consumable as a result of microbial growth within the consumable.   Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Beaty.
Further regarding claim 8 and the limitation directed to inoculation of the consumable with a blood volume to provide a volume of inoculated culture media in an inoculated consumable of about 1 ml to about 3 ml, it is noted, as set forth above, Beaty teaches blood is delivered directly to the container comprising a nutritional broth (culture media) and Beaty teaches delivering a volume of blood ranging from 1-40 ml, more specifically 2-10 ml (paragraph [0076]), thus meeting the limitations of claim 8.
Further regarding claim 8 and the limitation directed at incubating the inoculated consumable with the predetermined volume of culture media inoculated with the volume of blood to provide an incubated inoculated consumable, it is noted that Beaty’s disclosure at paragraphs [0031]-[0038] does not specifically disclose incubating the blood culture after inoculation with the blood sample.  However, Beaty (paragraph [0059]) teaches the apparatus employed in the culture method is an incubator and holds between 1 and 1000 culture vessels, thus it is considered, absent evidence to the contrary, that Beaty’s method encompasses incubating the inoculated culture container comprising the culture media.  Thus, Beaty does render obvious incubating the inoculated culture container, that is, Beaty teaches the limitation required by claim 8 and as this limitation is found in one reference it is held that incubating the inoculated culture container, is within the scope of the teachings of Beaty, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to incubate the inoculated culture container.   Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Beaty.
As to the limitation “detecting a signal from the sensor”, it is noted, a set forth above, Beaty’s Fig. 2 illustrates the culture container comprising a fluorescent CO2 sensor and Beaty (paragraph [0002]) teaches the blood cultures are recognized as positive for microbial growth based on CO2 production that is detected by the fluorescent CO2 sensor.  Beaty teaches detection of microorganisms in the blood samples using a BACTEC® system, specifically the BACTEC® 9240 diagnostic instrument that monitors the sensors continuously. Thus, Beaty’s teaching meets the limitation of claim 8.
Further regarding claim 8 and the limitation directed to determining microorganism growth based on the detected signal, it is noted, as set forth immediately above, Beaty’s method employs the BACTEC® 9240 diagnostic instrument that monitors the fluorescent CO2 sensors continuously and the blood cultures are recognized as positive by computer algorithms for microbial growth detection based on the detected signal regarding CO2 production that is detected by the fluorescent CO2 sensor (paragraph [0002]). Thus, Beaty’s teachings meets the limitation of claim 8.
Regarding claims 11-13, Beaty (paragraph [0038]) teaches a variety of commercially available blood culture vessels, such as BACTEC Myco/F Lytic vial.  It is noted that BD BACTEC evidences that BACTEC Myco/F Lytic vials comprise a lytic culture medium that includes Saponin (0.24% (w/v), i.e. about 0.25 grams of lytic reagent for 100 ml of culture media) (REAGENTS, page 1), thus meeting the limitations of claims 11-13.
Regarding claim 16, Shi’s FIGs. 21 and 22 show the 1:1 mixture of blood to growth media support growth of both Staph aureus and Candida glabrata (paragraphs [0089]-[0090], thus meeting the limitation of claim 16.
Claims 8 and 11, and new claim 16, are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., (WO 2014/039498, previously cited; IDS 5/26/2020).
The rejection has been updated in view of Applicant’s amendment submitted July 13, 2022.
Shi is directed to methods for detecting the presence of microorganisms in a fluid sample, e.g. blood (Abstract and paragraph [0005]).
Regarding claim 8, Shi’s Example 1 (paragraph [0089]) teaches performing blood cultures using a mixture of 4 ml of aerobic lytic growth media (culture media) and 4 ml of blood in culture tubes (reservoir), wherein the time-to-detection (TTD) of the microorganism is 9 hours, which reads on “providing a consumable with a reservoir” and “the reservoir having a predetermined volume of culture media disposed therein”.
Further regarding claim 8 and the limitation that the predetermined volume of culture media is selected so that, when a volume of blood is inoculated into the consumable, a ratio of blood volume to culture volume in the range of about 1:1 will result, it is noted that Shi’s Example 1 combines 4 ml of blood (i.e. blood volume) with 4 ml of growth medium (i.e. volume of culture media) thus resulting in a ratio of blood volume to culture media volume in the range of 1:1, thus meeting the limitation of claim 8.  
As to the limitation that the ratio of the volume of blood to the volume of culture media is about 1:1 in an entire volume of the inoculated culture media in the consumable, it is noted that Shi teaches mixing the 4 ml of blood and 4 ml of culture medium prior to centrifugation and growth (paragraphs [0091] and [0092]). The mixing of the blood and culture medium provides the 1:1 ratio in the entire volume of the consumable. Shi does not teach any further steps that would separate the mixed sample into a culture medium fraction and a whole blood fraction, thus it is considered the 1:1 ratio is maintained in the inoculated sample.	

As to the limitation that the consumable reservoir volume does not exceed about 40 ml, it is noted that Shi’s Example 1 does not explicitly recite the volume of the tubes (#82) referenced in FIGS. 1-11.  However, Shi (at paragraph [0057]) teaches the collection container 82 may be a size similar to conventional large volume tubes, small volume tubes, or microvolume tubes, as is known in the art, e.g. the collection container 82 may be a standard 13 ml evacuated blood collection tube. 
Thus, Shi does render obvious that the consumable reservoir volume does not exceed about 40 ml, that is, Shi teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for culturing a blood sample providing a consumable having a reservoir volume that does not exceed about 40 ml is within the scope of the teachings of Shi, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to employ a consumable having a reservoir volume that does not exceed about 40 ml.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Shi.
Further regarding claim 8 and the limitation “detecting a signal from a sensor disposed in the incubated inoculated consumable, wherein the sensor is capable of detecting a change in the incubated inoculated consumable that occurs as a result of microbial growth therein”, it is noted Shi’s Example 1 does not further teach the consumable culture container has a sensor.  However, Shi (paragraph [0019] and FIG. 1, #91) teaches the consumable includes a sensing element (e.g. oxygen sensor, paragraph [0090]) for detecting the presence of a microorganism by detecting metabolic energy, carbon dioxide (CO2), pH or volatile organic compounds.  Thus, Shi does render obvious that the consumable culture container has a sensor for detecting a change that occurs as a result of microbial growth, that is, Shi teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for culturing a blood sample wherein the consumable has a sensor disposed therein capable of detecting a change in the consumable that occurs as a result of microbial growth therein is within the scope of the teachings of Shi, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to employ a consumable having a sensing element for detecting the presence of a microorganism.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Shi.
	Further regarding claim 8 and the limitation directed to inoculating the consumable with the volume of blood to provide a volume of inoculated culture media in an inoculated consumable, wherein the volume of blood used for inoculating the consumable is about 1 ml to about 3 ml, it is noted that Shi exemplifies a blood volume of 4 ml.  Shi does not further teach the blood volume is about 1 ml to about 3 ml.  It is apparent, however, that the instantly claimed range of blood volume, are so close to Shi that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a "slight” difference between the blood volumes disclosed by Shi, and the ranges disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the blood volume range disclosed in the present claim is but an obvious variant of the amounts disclosed in Shi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
As to the limitation “incubating the inoculated consumable to provide an incubated inoculated consumable”, it is noted Shi’s Example 1 teaches incubating for 9 hours after inoculating with the blood sample, thus meeting the limitation of claim 8.
	Further regarding claim 8 and the limitations “detecting a signal from the sensor” and “based on the detected signal determining microorganism growth in the inoculated consumable”, it is noted, as set forth above, Shi (paragraph [0019] and FIG. 1, #91) teaches the consumable includes a sensing element for detecting the presence of a microorganism by detecting metabolic energy, carbon dioxide (CO2), pH change or volatile organic compounds.  Shi’s FIG. 21 exemplifies calculated growth curves that represent detection of microorganism growth signals from the sensor over time for two strains of Staph aureus (Example 1, paragraph [0089]). Thus, Shi’s method detects signals from the sensor and determines the microorganism growth in the inoculated consumable based on the detected signal, thus meeting the limitation of claim 8.
	Regarding claim 11, Shi’s Example 1 (paragraph [0089]) teaches performing blood cultures using a mixture of 4 ml of aerobic lytic growth media, thus meeting the limitation of claim 11.
Regarding claim 16, Shi’s FIGs. 21 and 22 show the 1:1 mixture of blood to growth media support growth of both Staph aureus and Candida glabrata (paragraphs [0089]-[0090], thus meeting the limitation of claim 16.


Claims 12-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Shi, as applied to claims 8, 11 and 16 above, and further in view of Beaty (set forth above), as evidenced by BD BACTEC (set forth above).
The teaching of Shi is set forth above.
Regarding claims 12 and 13, although Shi’s Example 1 discloses the aerobic lytic growth media contains saponin as the lysis reagent, thus meeting the limitation of claim 13, Shi does not further teach the lytic media is about 0.25 grams of lytic reagent for 100 ml of culture media, as recited in claim 12. 
 However, Beaty, as set forth above, is directed to methods for rapid detection of microorganisms in blood (paragraph [0002]).  Beaty (paragraph [0038]) teaches the use of commercially available lytic media, such as BACTEC Myco/F Lytic media.  It is noted that BD BACTEC evidences that BACTEC Myco/F Lytic media includes Saponin at a concentration of 0.24% (w/v), i.e. about 0.25 grams of lytic reagent for 100 ml of culture media (REAGENTS, page 1). Thus, Beaty’s blood culture method employs a well-known, commercially available blood culture media wherein the saponin (lytic reagent) is provided at a concentration of about 0.25 grams of lytic reagent for 100 ml.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lytic reagent at a concentration of about 0.25 grams of lytic reagent for 100 ml in the method of Shi.
The person of ordinary skill in the art would have been motivated to use the lytic reagent at a concentration of about 0.25 grams of lytic reagent for 100 ml, for the predictable result of microorganism detection in the blood cultures.
The skilled artisan would have had a reasonable expectation of success in substituting the lytic reagent at a concentration of about 0.25 grams of lytic reagent for 100 ml in the method of Shi because Beaty, as evidenced by BD BACTEC, has shown that this is a well-known, and commercially available lytic reagent concentration.
	Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks
	Claim Rejections under 35 U.S.C. 103:
	Applicant asserts that the relevant inquiry should not be the ratio in the specimen container as a whole, but rather the area of the container where the bacteria are actually cultured. Applicant asserts that Shi’s method for culturing a blood sample for determining microorganism growth does not have a 1:1 ratio of blood to culture media since Shi employs centrifugation to result in sequestering plasma proteins from the bacterial culture, as discussed at Applicant’s remarks, page 6.
Applicant’s remarks have been fully considered, but are not found persuasive since there is no specific teaching in Shi that indicates the sequestering of plasma proteins or the centrifugation results in separation of the growth medium from the blood sample in a manner that changes the initial mixture of 4 ml of blood sample and 4 ml of microbial growth medium.  The only reference in Shi to “plasma” is disclosed at paragraph [0060] which specifically recites the following: 
“For example, if it is desired to separate human blood into serum and plasma, then it is desirable that the float 42 have a density of no more than about 1.020 g/cc. It is noted herein that although the term "serum" typically refers to the fluid portion of blood plasma after clotting factors (such as fibrinogen and prothrombin) have been removed, that "serum" as used herein may also include lysed red blood cell fragments and associated cellular structures.” 

As to Applicant’s assertion that Shi’s method unequivocally no longer comprises a 1:1 ratio of blood to culture media, as discussed at Applicant’s remarks (page 7), Applicant’s remarks have been carefully considered, but are not found persuasive.
In response, it is noted there is no teaching in Shi that indicates the denser region of the fluid specimen (mixture of blood and growth medium) no longer comprises the 1:1 mixture of the blood sample and growth medium.  It is noted that Shi’s teaching (paragraph [0024]) indicates that, upon centrifugation the components in the mixture having higher densities migrate down the interior of the collection container. Shi’s paragraph [0052] teaches the portion of the fluid specimen having the higher densities will include microorganisms, if present, thus providing a higher concentration of microbes per unit of fluid, thus reducing the time to detecting the presence of microbes. Shi, at paragraph [0053], teaches the portion of the fluid specimen having the higher densities will also include the denser blood components. Shi does not teach the centrifugation results in separating the blood sample from the growth medium. Shi’s FIG. 1A does not illustrate a portion of the fluid specimen where the growth medium is separated from the blood components.

As to Applicant’s remarks regarding the thrust of Shi’s method is using centrifugation to result in concentrating the microbial components in the lower portion of the inoculated consumable, whereas Applicant’s invention does not further concentrate the microbial component of the fluid specimen or include centrifugation, as discussed at Applicant’s remarks (page 7), Applicant’s remarks have been fully considered, but are not found persuasive since the claims as presently written do not exclude either of concentrating the microbial portion of the fluid specimen or centrifugation. Claim 8 employs the transitional phrase “comprising”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. MPEP 2111.03

As to Applicant’s remarks regarding any advantage of avoiding microbial damage that may occur by centrifugation, as discussed at Applicant’s remarks (page 7), Applicant’s remarks have been fully considered, but are not found persuasive given that Shi teaches the disclosed method provides improved microbial growth thus detecting the microbial growth in a reduced time period (Examples 1 and 2 and FIGS. 21 and 22). Thus, it does not appear that the centrifugation step damages the microorganisms.

As to Applicant’s remarks regarding Shi’s method employs the centrifugation step to concentrate the denser microbial components nearest the microbial sensing element at the bottom of the sample tube, wherein Applicant’s method includes microbial growth in the entirety of the sample tube, as discussed at Applicant’s remarks (page 8), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is initially noted that Shi’s method does permit microbial growth in the less dense portion of the fluid specimen, that is the microbial growth is not exclusive to the lower portion of the fluid specimen.  Shi’s centrifugation step merely provides a more concentrated portion of microorganisms in the lower portion of the fluid sample (paragraph [0052]). 
It is further noted that the claims as currently written do not exclude centrifugation or concentrating the microbial portion of the fluid sample.

Further, as to Applicant’s remarks asserting that Shi’s method does not culture the microorganisms using a ratio of blood sample to culture media of about 1:1 since whole blood contains various cell types, soluble factors and proteins having various densities, as discussed at Applicant’s remarks (second paragraph, page 8 to third paragraph, page 10), Applicant’s remarks have been carefully considered, but are not found persuasive for the same reasons as discussed above noting that the claims as currently written do not exclude centrifugation or the resulting density gradient.  There is no teaching in Shi that shows the centrifugation step entirely separates the mixture of the volume of blood and culture media into entirely separate portions, thus reversing or altering the 1:1 ratio that was established by mixing 4 ml of blood with 4 ml of culture media (Examples 1 and 2).  The 1:1 ratio of blood to media volume is already present before the sample is centrifuged.  Shi does not teach the density fractionation alters the previously established 1:1 ratio of blood to culture media.  Shi ([0021]) teaches applying centrifugation to isolate a concentrated microorganism region. There is no teaching by Shi that changes the initial ratio of blood and culture volume.

As to Applicant’s remarks regarding the rejection of claims 11-13, Applicants rely on the arguments used in traversing the rejection of claim 8 to also traverse the rejection of claims 11-13 without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to Applicant’s arguments also applies to the rejection of claims 11-13.


Conclusion
	No claim is allowed.  No claim is free of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633